DETAILED ACTION

Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-25 are pending and examined in the instant Office action.

Information Disclosure Statement
The IDSs filed have been considered.

Claim Comments - 35 USC § 112(f) - Means plus function
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “potential energy component,” “vibrational mode component,” “partition component,” “VQE component,” “optimizer component,” “observables component,” “computations component,” “ in claims 1-2, 5, 7-8, and 10-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Paragraphs 140-146 of the specification disclose that the components are components of a computer processor.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because paragraph 142 of the specification does not limit the computer readable storage media to be non-transitory.  Consequently, the computer program product that comprises computer readable storage media is interpreted to comprise transitory subject matter, such as carrier waves, which does not correspond to a statutory category of invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

35 U.S.C. 103 Rejection #1:
Claims 1-2, 5-8, 10-13, 15-17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. [arXiv:1812.09976v2, 29 December 2018, 194 pages; on IDS] in view of Strekalov [Chemical Physics Letters, volume 393, 2004, pages 192-196].
Claim 1 is drawn to a system comprising a memory and a processor.  The system comprises a potential energy component that fits a potential energy function to a computed potential energy surface of a molecule.  The system comprises a vibrational mode component that computes an intramolecular vibrational mode of the molecule based on the potential energy surface fitted with the potential energy function.  The system comprises a partition component that computes a partition function based on the intramolecular vibrational mode.
Claim 12 is drawn to similar subject matter as claim 1, except claim 12 is drawn to a method.
Claim 21 is drawn to similar subject matter as claim 1, except claim 21 is drawn to a computer program product.
Claim 7 is drawn to a system comprising a memory and a processor.  The system comprises a computation component that computes a partition function based on a Born-Oppenheimer potential energy surface computed via a variational quantum eigensolver (VQE) algorithm.  The computations component utilizes a parameterized molecular potential energy function to mitigate noise inherent to a quantum device that executed the VQE algorithm.
Claim 17 is drawn to similar subject matter as claim 7, except claim 17 is drawn to a system.
The document of Cao et al. studies quantum chemistry in the age of quantum computing [title].  The paragraph bridging pages 108-109 of Cao et al. teaches using a VQE to analyze and fit parameters when analyzing potential energy surfaces.  Section 2.1 on pages 13-16 of Cao et al. teaches the Born-Oppenheimer approximation.  The first full paragraph on page 76 of Cao et al. teaches application of the algorithm to mitigate noise inherent to a quantum mechanical device.  The final paragraph on page 42 of Cao et al. studies vibrational modes of molecules.
Cao et al. does not teach basing a partition function on vibrational modes.
The title and abstract of Strekalov teach vibrational partition functions.

	With regard to claims 2, 8, and 13, the paragraph bridging pages 108-109 of Cao et al. teaches using a VQE to analyze and fit parameters when analyzing potential energy surfaces.  Section 2.1 on pages 13-16 of Cao et al. teaches the Born-Oppenheimer approximation.  The first paragraph on page 79 of Cao et al. teaches optimization in the VQE algorithm.

	With regard to claim 5-6, 11, and 15-16, the paragraph bridging pages 100-101 of Cao et al. teaches using VQE to compute thermodynamic observables such as reaction rates and binding energies.  The title and abstract of Strekalov teach vibrational partition functions.

With regard to claim 10, the paragraph bridging pages 108-109 of Cao et al. teaches using a VQE to analyze and fit parameters when analyzing potential energy surfaces.  Section 2.1 on pages 13-16 of Cao et al. teaches the Born-Oppenheimer approximation.  The final paragraph on page 42 of Cao et al. studies vibrational modes of molecules.  The title and abstract of Strekalov teach vibrational partition functions.

	It would have been obvious to someone or ordinary skill in the art at the time of the effective filing date of the instant application to modify the quantum mechanical analysis of Cao et al. by use of the vibrational partition functions of Strekalov wherein the motivation would have been that Strekalov adds additional mathematical tools to analyze vibrational modes [equations of Strekalov].  There would have been a reasonable expectation of success in combining Cao et al. and Strekalov because both studies are analogously applicable to understating the mathematics of vibrational modes.

35 U.S.C. 103 Rejection #2:
Claims 3-4, 9, 14, 18-20, and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. in view of Strekalov as applied to claims 1-2, 5-8, 10-13, 15-17, and 21 above, in further view of Davies [BioSystems, volume 78, 2004, pages 69-79].
Claims 3-4, 9, 14, 18-20, and 22-25 are drawn to similar subject matter as the independent claims with the additional limitations of bootstrapping and Morse potential functions.
Cao et al. and Strekalov make obvious applying vibrational partition functions to quantum mechanical systems, as discussed above.  The paragraph bridging pages 108-109 of Cao et al. teaches using a VQE to analyze and fit parameters when analyzing potential energy surfaces.  Section 2.1 on pages 13-16 of Cao et al. teaches the Born-Oppenheimer approximation.  The first paragraph on page 79 of Cao et al. teaches optimization in the VQE algorithm.  The paragraph bridging pages 100-101 of Cao et al. teaches using VQE to compute thermodynamic observables such as reaction rates and binding energies. The title and abstract of Strekalov teach vibrational partition functions in Morse oscillators.
Cao et al. and Strekalov do not teach bootstrapping.
Davies studies the role of quantum mechanics in life [title].  Column 1 on page 76 of Davies teaches bootstrapping in quantum mechanics.
It would have been obvious to someone or ordinary skill in the art at the time of the effective filing date of the instant application to modify the quantum mechanical analysis of Cao et al. and the vibrational partition functions of Strekalov by use of the bootstrapping algorithms of Davies wherein the motivation would have been that bootstrapping algorithms are additional mathematical that facilitate the understanding of quantum mechanics [column 1 on page 76 of Davies].

Related Prior Art
The prior art of Kandala et al. [arXiv:1704.05018v2, 13 October 2017, 24 pages; on IDS] teaches the role of VQE in understanding small molecules and quantum magnets [title].  While Kandala et al. teaches many limitations of VQE, Kandala et al. does not teach all of the limitations of VQE recited in the claims.

E-mail Communications Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications.  See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

	/RUSSELL S NEGIN/           Primary Examiner, Art Unit 1631                                                                                                                                                                                             	8 May 2022